IN THE
                        TENTH COURT OF APPEALS

                              No. 10-11-00100-CV

CARL AND TERRY WELLS,
                                                        Appellant
v.

CITY OF CORSICANA,
                                                        Appellee



                         From the 13th District Court
                           Navarro County, Texas
                         Trial Court No. 10-19091-CV


                        MEMORANDUM OPINION


      Carl and Terry Wells sued the City of Corsicana, asserting an inverse-

condemnation claim. Their claim pertains to Corsicana’s paving of its private road

easement that runs along the western edge of the Wellses’ lot and provides access to

Corsicana’s adjacent lot, which is the location of Corsicana’s water intake site on

Richland Chambers Reservoir. They also complain of Corsicana’s installation of a new
drainage culvert at the point where the road enters Corsicana’s lot.1

        Corsicana filed a plea to the jurisdiction and motion to dismiss, asserting that the

trial court lacked subject-matter jurisdiction over the Wellses’ claim. The trial court

granted the plea and motion and dismissed the suit. In three issues in their pro se brief,

the Wellses complain that the trial court erred in dismissing their claim, in taxing costs

against them, and in denying them the right to sue Corsicana for damages. We apply

the well-established standard of review of a trial court’s ruling on a plea to the

jurisdiction. See Kirby Lake Dev., Ltd. v. Clear Lake City Water Auth., 321 S.W.3d 1, 3-4

(Tex. App.—Houston [14th Dist.] 2008, aff’d, 320 S.W.3d 829 (Tex. 2010).

        One of the grounds in the plea to the jurisdiction is that the trial court lacked

jurisdiction over the inverse-condemnation claim because the Wellses effectively

consented to any alleged taking. See TEX. CONST. art. I, § 17 (“[n]o person’s property

shall be taken, damaged or destroyed for or applied to public use without adequate

compensation being made, unless by the consent of such person …”); see, e.g., City of

Round Rock v. Smith, 687 S.W.2d 300, 303 (Tex. 1985); see also Kirby Lake Dev., Ltd. v. Clear

Lake City Water Auth., 320 S.W.3d 829, 844 (Tex. 2010). Corsicana asserted and filed

evidence that the plat for the subdivision and the survey for the Wellses’ lot show

Corsicana’s private road easement. In their petition and in their response to the plea to

the jurisdiction, the Wellses admit the existence of the private road easement on the plat

and on their lot.


1The background of the case and the evidence are well known to the parties; thus, we do not recite them
here in detail. Because all the dispositive legal issues are settled in law, we issue this memorandum
opinion. TEX. R. APP. P. 47.2(a), 47.4.

Wells v. City of Corsicana                                                                       Page 2
        Because the facts alleged by the Wellses and the evidence filed by Corsicana

show consent by the Wellses to any alleged taking, the trial court did not err in granting

the plea to the jurisdiction and dismissing the Wellses’ suit and taxing costs against

them.     See Kirby Lake, 321 S.W.3d at 7-8 (affirming trial court’s grant of plea to

jurisdiction on inverse-condemnation claim based on landowners’ consent), aff’d, 320
S.W.3d at 844.

        We overrule the Wellses’ three issues and affirm the trial court’s judgment.




                                                        REX D. DAVIS
                                                        Justice

Before Justice Davis,
       Justice Scoggins, and
       Judge Littlejohn2
Affirmed
Opinion delivered and filed January 31, 2013
[CV06]




2 Janet Littlejohn, Judge of the 150th District Court of Bexar County, sitting by assignment of the Chief
Justice of the Texas Supreme Court pursuant to Section 74.003(h) of the Government Code. See TEX.
GOV’T CODE ANN. § 74.003(h) (West 2005).

Wells v. City of Corsicana                                                                        Page 3